In re Gardner, Wesley; — Defendant; Applying for Supervisory and/or Remedial Writ, Parish of Lafourche, 17th Judicial District Court Div. C, Nos. 310324; to the Court of Appeal, First Circuit, No. 98 KA 1632.
Writ granted in part; otherwise denied. Because R.S. 40:967(B)(4)(b) allows and requires a prohibition on parole only for “the first five years” of the sentence, relator’s sentence is amended to change the *995prohibition on parole for the entire 15-year term to a prohibition for only five years. See State v. Malone, 31,726, p. 4 (La.App.2d Cir. 1/20/99), 728 So.2d 500. The district court is directed to make an entry in the minutes reflecting this change. In all other respects,the application is denied.
LEMMON, J., not on panel.